Filed 6/10/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 141







In the Matter of the Reciprocal Discipline of Bernice C. Delorme, 

a Member of the Bar of the State of North Dakota







No. 20150016







Recommendation for Reciprocal Discipline.

REPRIMAND ORDERED.

Per Curiam.

[¶1]	On January 20, 2015, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of Bernice C. Delorme, a person admitted to the bar of North Dakota.

[¶2]	The record reflects that the Supreme Court of the Oglala Sioux Nation filed an order publicly reprimanding Delorme for making a false statement to a court regarding a former judge, impugning his judicial integrity and the integrity of the Oglala Sioux courts.

[¶3]	The Record further reflects Disciplinary Counsel served Delorme notice under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of the order of the Supreme Court of the Oglala Sioux Nation was received.  The notice informed Delorme that she had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.  No response was received.

[¶4]	On January 20, 2015, the Disciplinary Board filed its recommendation that Delorme be reprimanded.  Delorme was granted a stay of these proceedings until May 4, 2015, or until disposition of Delorme’s request for reconsideration pending before the Supreme Court of the Oglala Sioux Nation, whichever was sooner.  On May 6, 2015, Delorme filed a request that reciprocal discipline not be entered.

[¶5]	The Court considered the matter, and

[¶6]	ORDERED, that a REPRIMAND is issued against Bernice C. Delorme, a member of the bar of the State of North Dakota.

[¶7]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

Lisa Fair McEvers